United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2123
Issued: June 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2009 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated July 21, 2009. Pursuant to 20 C.F.R.
§§ 501.2 and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was totally disabled from July 24 through August 2, 2008
due to her accepted employment injuries.
FACTUAL HISTORY
On August 15, 2007 appellant, then a 45-year-old transportation security officer, filed a
traumatic injury claim alleging that a coworker struck the back of her left knee causing it to
buckle on August 12, 2007. By decision dated October 4, 2007, the Office accepted her claim
for contusion of the left knee. It subsequently accepted a left medial meniscus tear.
The record establishes that appellant had preexisting knee conditions which required
surgeries on December 8, 2005 and June 15, 2006. Appellant underwent employment-related

left knee arthroscopy with removal of a loose body on December 20, 2007. On February 15,
2008 the Office accepted loose body in the left knee.
Appellant’s attending physician, Dr. Mark Buchanan, a Board-certified orthopedic
surgeon, released her to return to work with restrictions on February 4, 2008. On March 4, 2008
he indicated that appellant could return to work without restrictions that day. The rehabilitation
nurse noted on May 2, 2008 that appellant reported that she twisted her left knee at work on
April 24, 2008. On April 29, 2008 Dr. Buchanan diagnosed work-related left knee pain and
stated that appellant could work with restrictions on April 29, 2008.
In a letter dated May 19, 2008, the Office directed appellant to file a new traumatic injury
claim if she injured her knee at work on April 24, 2008. It also noted that she had requested
authorization of a total knee replacement on the left and to submit medical evidence addressing
the causal relationship between the requested surgery and her accepted employment injury.
In a report dated July 30, 2008, Dr. Scott B. Neff, an osteopath, diagnosed osteoarthritis
of the left knee. He recommended a total left knee replacement. Dr. Neff stated, “She has had
so many symptoms that you have appropriately taken her off work from her job as a TSA
screener.”
Appellant filed a claim for compensation requesting wage-loss compensation from
July 24 through August 2, 2008. She submitted a July 25, 2008 note from a physician’s assistant
indicating that appellant should be excused from work from July 25 through 30, 2008.
In a form report dated July 23, 2008, Dr. Robert H. Major, a family practitioner, indicated
that appellant could return to work with restrictions on that date.
Appellant filed a recurrence of disability claim on August 2, 2008 alleging that she was
totally disabled due to knee swelling, pain and give way symptoms of her left knee. She stopped
work on July 30, 2008. A note dated July 30, 2008 from Dr. Neff’s office indicated that
appellant was totally disabled beginning July 30, 2008.
In a letter dated August 14, 2008, the Office stated that appellant had sustained a new
work injury and that a new claim number had been assigned to her claim. It stated that her claim
for recurrence had been administratively closed.
On September 8, 2008 the Office requested additional information from appellant
regarding her claim for compensation from July 24 through August 2, 2008. It allowed 30 days
for a response.
On September 5, 2008 Dr. Neff again recommended a left knee replacement. He stated,
“I think her work injury on August 12, 2007, probably made her symptoms more prominent, but
I do not think it actually did structural damage.”
In a decision dated December 18, 2008, the Office denied appellant’s claim for
compensation, finding that she failed to submit sufficient medical opinion evidence to establish
that she was totally disabled from July 24 to August 2, 2008 due to her accepted employment
injury.

2

Appellant, through her attorney, requested an oral hearing on December 27, 2008. A
telephonic hearing took place on April 7, 2009. Appellant stated that she stopped work on
July 24, 2008 due to swelling in her left knee. She took medication which affected her ability to
perform the duties of her position such as operating the x-ray machine. Appellant returned to
light-duty work on August 3, 2008. She noted that she filed a claim for an injury on
April 24, 2008. Appellant stated that she underwent a total knee replacement on September 16,
2008 and had since returned to full duty.
Following the oral hearing, appellant submitted the September 16, 2008 surgical report
from Dr. Neff regarding her left total knee arthroplasty. Dr. Neff also completed a report on
May 20, 2009 and related appellant’s history of left knee surgeries.
By decision dated July 21, 2009, an Office hearing representative found that the medical
evidence was not sufficient to establish that appellant was totally disabled from July 24 through
August 2, 2008 due to residuals of her accepted left knee condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.2 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.4 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.5 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.6
1

5 U.S.C. §§ 8101-8193.

2

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Kathryn Haggerty, 45 ECAB 383 (1994);
Elaine Pendleton, 40 ECAB 1143 (1989).
3

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Id.

6

Id.

3

Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.7 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 Neither the fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.9
ANALYSIS
The Office accepted that appellant sustained a contusion of the left knee, left medial
meniscus tear and loose body in the left knee due to her August 12, 2007 employment injury.
Appellant’s attending physician released her to return to full duty on March 4, 2008. The record
indicates that, after her return to work, appellant alleged another employment injury on April 24,
2008 impacting her left knee.
Appellant filed a claim for wage-loss compensation from July 24 through
August 2, 2008. Dr. Neff, an osteopath, completed reports on July 30 and September 5, 2008.
He diagnosed osteoarthritis of the left knee and recommended a total left knee replacement.
Dr. Neff stated, “[Appellant] has had so many symptoms that you have appropriately taken her
off work from her job as a TSA screener.” He indicated that appellant was totally disabled
beginning July 30, 2008. Dr. Neff stated, “I think her work injury on August 12, 2007, probably
made her symptoms more prominent, but I do not think it actually did structural damage.” The
reports of Dr. Neff are not sufficient to establish disability for the claimed period. Dr. Neff did
not offer any opinion on the causal relationship between appellant’s disability for work as of
July 30, 2008 and her accepted left knee condition. He noted only that appellant had been taken
off work as of July 30, 2008. Dr. Neff also suggested that appellant’s August 12, 2007 injury did
not result in any change in the underlying pathology to her left knee. He did not adequately
explain appellant’s disability for work and its relationship to her accepted employment injury.
Dr. Neff did not provide sufficient medical opinion addressing how residuals of the accepted
condition had changed as of July 30, 2008 to cause or contribute to disability commencing that
day.
Appellant submitted a note from a physician’s assistant dated July 25, 2008 indicating
that she should be excused from work from July 25 through 30, 2008. However, a physician’s
assistant is a not physician as defined under the Act and this opinion is of no probative medical
value.10
7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

Roy L. Humphrey, 57 ECAB 238 (2005). See 5 U.S.C. § 8101(2).

4

In a form report dated July 23, 2008, Dr. Major, a family practitioner, indicated that
appellant could return to work with restrictions on that date. This report does not support
appellant’s claim for total disability beginning July 24, 2008. Dr. Major opined that appellant
was not totally disabled and suggested that she could work with restrictions. Appellant testified
at the oral hearing that she was not able to work from July 24 through August 2, 2008 as her pain
medications interfered with her job functions. However, the Board will not require the Office to
pay compensation for disability in the absence of rationalized medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify her disability and entitlement to compensation.11
The medical evidence from Dr. Major does not support that appellant was totally disabled from
July 24 to August 2, 2008.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that she was totally disabled from July 24 to August 2, 2008 due to her accepted left
knee injuries of August 12, 2007.
ORDER
IT IS HEREBY ORDERED THAT July 21, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 2, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008).

5

